Citation Nr: 0120326	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  00-22 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from November 1958 to November 1960.  He was also in the 
United States Marine Corps Reserves with intermittent periods 
of active duty for training from March 1954 to March 1958.  
He died in August 1984.  The appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In a March 2000 decision, 
the RO determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for the cause of the veteran's death.  At the same 
time the RO denied the claim of entitlement to DIC under the 
provisions of 38 U.S.C. § 1318.  

The Board notes that a supplemental statement of the case 
dated in February 2001 includes the issue eligibility to 
Dependent's Educational Assistance under 38 U.S.C. chapter 
35.  A review of the claims file reveals, however, that the 
issue had not been raised by the appellant, had not been 
recently adjudicated by the RO and a notice of disagreement 
had not been submitted pertaining to the issue.  Thus, the 
issue is not in appellate status.  

The appellant was scheduled for a Central Office hearing on 
July 19, 2001.  The appellant did not appear for the 
scheduled hearing and did not request rescheduling.  The 
Board finds the appellant has dropped her request for hearing 
to be conducted by a member of the Board.  38 C.F.R. 
§ 20.702(d) (2000).

The issue of entitlement to DIC under the provisions of 
38 U.S.C. § 1318 is addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  In a decision dated in October 1991, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  The RO notified the appellant of that 
decision, but she did not appeal.

2.  The evidence received subsequent to the RO's October 1991 
rating decision does not bear directly and substantially upon 
the specific matter under consideration; is cumulative or 
redundant; and is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The October 1991 rating decision that denied service 
connection for the cause of death is final.  38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1991).

2.  No new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of death.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record at the time of the October 
1991 rating decision wherein the RO denied service connection 
for the cause of the veteran's death is set out below.  

The service medical records associated with the claims file 
do not include any complaints, diagnosis or treatment for any 
pertinent abnormalities.  

The service personnel records show that the veteran did not 
serve overseas during either his United States Marine Corps 
or United States Army service.  He was a supply clerk.

A Death Certificate associated with the claims file shows the 
veteran died in August 1984.  The immediate cause of death 
was reported as respiratory arrest due to or a consequence of 
septicemia due to or as a consequence of lymphoma.  

The appellant submitted an application for DIC in July 1991, 
indicating that she was claiming the cause of the veteran's 
death was due to service.  She alleged that the veteran's 
death was the result of radiation exposure he was subjected 
to while on active duty.  

In an August 1991 statement, the appellant reported that the 
veteran had lymphoma and that he had served at Camp Lejeune, 
North Carolina, from June to July of 1956.  

In October 1991, the RO denied service connection for the 
cause of the veteran's death.  The appellant was informed of 
the denial and of her procedural and appellate rights via 
correspondence dated the same month.  The appellant submitted 
a timely notice of disagreement with the October 1991 rating 
decision in December 1991.  A statement of the case was 
mailed to the appellant in January 1992 in which it was noted 
that there was no evidence of a disability of service origin 
which caused or contributed substantially or materially to 
the veteran's death.  The appellant did not submit a timely 
substantive appeal to perfect the appeal of the denial of 
service connection for the cause of the veteran's death.  The 
rating decision became final in October 1992.  

The evidence added to the record subsequent to the October 
1991 rating decision which denied service connection for the 
cause of the veteran's death is set out below.  

Duplicate death certificates and service personnel records 
were submitted.  

In a statement dated in February 1992, the appellant provided 
responses to the RO's request for information pertaining to 
exposure to ionizing radiation the veteran might have been 
subjected to.  She indicated that she did not know what 
atomic tests to which the veteran was subjected, but reported 
that he drove a general to a test sight where he was exposed 
to the radiation.  

In January 1999, the appellant again claimed entitlement to 
DIC as a result of a death allegedly due to service.  

In March 1999, the RO informed the appellant that her claim 
of entitlement to DIC had been denied as new and material 
evidence had not been submitted.  The RO also informed the 
appellant that service connection for DIC under the 
provisions of 38 U.S.C. § 1318 had been denied.  

In February 2000, the appellant reported that the veteran was 
exposed to Agent Orange (AO) while stationed at a missile 
site in North Chicago.  In a separate writing dated the same 
month, the appellant reported that the veteran, by his own 
account, was exposed to AO while serving in the military.  

Records from the veteran's final hospitalization at a VA 
facility have been associated with the claims file.  The 
records do not link lymphoma to active duty, to radiation 
exposure or to AO exposure in any way.  

The transcript of a November 2000 RO hearing has been 
associated with the claims file.  The appellant testified 
that the veteran informed her he had been exposed to possible 
AO fluid leaking from airplanes on several occasions while he 
was stationed in Chicago.  This exposure was opined to be 
from June to November of 1960.  The appellant opined that the 
veteran had also been exposed to toxic chemicals, including 
paint, in connection with his duties as a supply clerk.  The 
appellant testified that she had been unsuccessful in 
obtaining private treatment records of the veteran's as she 
was unable to locate the doctors.  

A February 2001 report of contact indicates that the RO 
determined that it had no way to determine if any herbicide 
was stored, handled or shipped in the U.S. from 1958 to 1960.  
It was also determined that there was no way for the RO to 
verify that the veteran had been exposed to toxic chemical in 
paint shops while on active duty.  

Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310.  

As for a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death," thereby contributing substantially or materially to 
the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1996).

The regulation which applies to claims for service connection 
for the cause of death is 38 C.F.R. § 3.312 which provides as 
follows:

(a) The death of a veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.

(b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.

(c) Contributory cause of death. (1) Contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.

(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.

(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.

(4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312.

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2000), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (2000).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2000) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2000) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2000).  The diseases listed at 38 C.F.R. § 
3.309(e) (2000) shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2000).  

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  The Secretary evaluated numerous studies and 
other scientific evidence and concluded that there was 
insufficient credible evidence to establish an association 
between herbicide exposure and any condition not specifically 
named in 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  

Service connection for a disability that is claimed to be 
attributable to radiation exposure during service can be 
demonstrated by three different methods.  First, there are 
several types of cancer that are presumptively service 
connected.  38 U.S.C.A. § 1112(c) (West 1991); see also 38 
C.F.R. § 3.309(d) (2000).  Second, 38 C.F.R. § 3.311(b) 
(2000) provides a list of "radiogenic diseases" that will be 
service connected provided that certain conditions specified 
in that regulation are met.  Third, direct service connection 
can be established by showing that the disease was incurred 
during or aggravated by service, a task that includes tracing 
causation to a condition or event during service.  Davis v. 
Brown, 10 Vet. App. 209 (1997) (citing Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996) aff'd sub nom., Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997)).

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2000).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991);  38 C.F.R. § 20.1103 (2000).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(a)).

The duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  The assistance to be provided by the Secretary 
shall also include obtaining a medical opinion when such an 
opinion is necessary to make a decision on the claim.  VCAA 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).

The Veterans Benefits Administration (VBA) has found that the 
new notice provision of the Veterans Claims Assistance Act of 
2000 apply to attempts to reopen claims.  VA must notify the 
claimant of any information or evidence not previously 
provided to VA that is necessary to substantiate the claim.  
VBA Fast Letter 01-02 (Jan. 9, 2001).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.102, 4.3 (2000).

Preliminary Matters

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the statement of the case and 
correspondence issued during the pendency of the appeal, the 
appellant was given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the claim 
of entitlement to service connection for the cause of death.  
The appellant's representative testified that the appellant 
was informed that she needed to supply medical records 
connecting the cause of the veteran's death to active duty at 
the time of the November 2000 RO hearing.  

Analysis

Initially, the Board notes that VA medical records from the 
veteran's last period of hospitalization have been received 
in July 2001.  Although initial consideration of this 
evidence by the RO was not waived in writing pursuant to 38 
C.F.R. § 20.1304(c) (2000), a review of the evidence 
indicates that it is not relevant to the claim of entitlement 
to service connection for the cause of the veteran's death 
for the reasons set out below and also it is essentially 
cumulative of other evidence already associated with the 
claims file.  

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for the cause of death.  The claim was denied by 
the RO in October 1991 as it was determined that the evidence 
of record failed to show that the veteran's death was related 
to military service.  

The evidence submitted subsequent to the October 1991 
decision consists of statements from the appellant, VA 
medical records, the transcript of the November 2000 RO 
hearing and duplicate copies of service medical records and 
the death certificate.  None of this evidence is new and 
material as it does not provide information that sheds 
additional light on any condition arising during service that 
may have contributed to the veteran's demise.  

The statements and testimony from the appellant linking the 
cause of death to the veteran's active duty service is new 
but not material.  The appellant has opined that the lymphoma 
which was the cause of the veteran's death was incurred as a 
result of exposure to AO or to exposure to ionizing 
radiation.  The appellant however, is a lay person.  A lay 
person is not competent to make a medical diagnosis of a 
condition existing at that time, or later, or to relate a 
current medical disorder to a specific cause or time frame.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See 
Harvey, 6 Vet. App. at 393; see also Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994).  The appellant's opinions either in 
writing or as testimony cannot be considered competent 
evidence linking the lymphoma which was the listed ultimate 
cause of death to the veteran's period of active duty.  

The VA medical records for the period of the veteran's final 
illness are new but not material.  The records demonstrate 
that the veteran was treated for lymphoma.  The disorder was 
not linked, in any way, to the veteran's period of active 
duty.  The Court has held that additional evidence, which 
consists of records of post-service treatment that do not 
indicate in any way that a condition is service-connected, is 
not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 
(1993).

The duplicate service medical records and death certificate 
are not new as they were of record at the time of the October 
1991 rating decision.  

The appellant has alleged that the cause of the veteran's 
death was the result of exposure to AO or toxic chemicals 
while he was stationed in Chicago on active duty and also 
that he was exposed to ionizing radiation while on active 
duty which could also be the cause of death.  The Board notes 
that reliance upon a new etiological theory is insufficient 
to transform a claim which has been previously denied into a 
separate and distinct, or new, claim.  See Ashford v. Brown, 
10 Vet. App. 120 (1999).  The appellant has not submitted any 
evidence, other than her own statements and testimony, 
demonstrating that the veteran was exposed to AO, toxic 
chemicals or ionizing radiation.  The appellant's 
allegations, without any competent evidence of the veteran's 
exposure to AO, toxic chemicals or ionizing radiation, cannot 
constitute new and material evidence.  

The Board finds the evidence which was submitted subsequent 
to the October 1991 rating decision does not bear directly 
and substantially upon the specific matter under 
consideration; is cumulative and/or duplicative and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The appellant has not, at 
this point, submitted new and material evidence to reopen the 
claim of entitlement to service connection for cause of 
death.  38 C.F.R. § 3.156.  


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for the cause of 
death has not been reopened.  


REMAND

In November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  Assistance to the claimant is required 
unless there is no reasonable possibility that assistance 
will aid in the substantiating the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. §  
5103A).

The VCAA also mandates that the assistance to be provided by 
VA shall include providing notice of the lay and/or medical 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A.  

In the March 2000 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to DIC.  At the same time, the RO denied 
entitlement to DIC under the provisions of 38 U.S.C. § 1318.  
The appellant has perfected appeals with both these 
decisions.  A review of the claims file reveals, however, 
that the appellant was provided with some of the criteria 
used to adjudicate claims under 38 U.S.C. § 1318 in a 
February 1999 rating decision.  The action which was 
expressly appealed by the appellant, however, is the March 
2000 rating decision.  The March 2000 rating decision does 
not provide any of the criteria used to evaluate 38 U.S.C. 
§ 1318 claims, nor did the statement of the case dated in 
June 2000 or the supplemental statement of the case dated in 
February 2001.  

In Marso v. West, 13 Vet. App. 260, 267 (1999), the Court of 
Appeals for Veterans Claims held that a survivor of a 
deceased veteran is eligible for DIC under section 1318(b)(1) 
if: (1) the veteran was in actual receipt of a 100% 
disability rating for the statutory period of time; (2) the 
veteran would have been in receipt of a 100% disability 
rating for such period of time but for CUE in a final rating 
or Board decision; or (3) if under the specific and limited 
exceptions under Carpenter and Wingo the veteran was 
"hypothetically" entitled to a 100% disability rating for the 
required period of time:

	(i) Carpenter V. West, 11 Vet. App. 140 (1998): 
hypothetical entitlement claims are available for claims 
filed prior to the promulgation of 38 C.F.R. § 20.1106 in 
March 1992 for cases where a final decision was made on the 
matter in question during the veteran's lifetime.

	(ii) Wingo V. West, 11 Vet. App. 307 (1998): 
hypothetical entitlement claims are available when the 
veteran never filed a claim for VA benefits during his or her 
lifetime.

The Board finds the VCAA requires that the appellant be 
provided with all the criteria used to evaluate claims under 
38 U.S.C. § 1318.  

Accordingly, the issue of entitlement to service connection 
for the cause of the veteran's death under the provisions of 
38 U.S.C. § 1318 is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
appellant supply the names, addresses, 
and approximate dates of treatment for 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for the veteran's lymphoma or his final 
illness.  After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
evidence from all sources identified 
whose records have not previously been 
secured.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment reports.  The RO 
should inform the appellant of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).    

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The RO must inform 
the appellant of all the criteria used to 
evaluate claims under 38 U.S.C. § 1318 
and it must adjudicate the appellant's 
claim using all those criteria.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 



